Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-12 and 14-24 are pending.
Claim 13 has been cancelled.
Claims 21-24 are new claims.
Claims 1, 16 and 19 are the independent claims.
Claims 1, 2, 14, 16 and 19 are currently amended.

Specification
The amendments to the specification are accepted.

Regarding Claim Rejections - 35 USC § 102 & 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11, 12, 14-18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo, US 6,434,512, and further in view of Iwatsubo et al., US 2007 /0277613 (hereinafter Iwatsubo), and Lofall, US 6,484,109.
Claim 1 (Currently Amended):
Discenzo teaches a data collection system in an industrial environment (e.g. a vehicle in a commercial setting, col 1 lines 22-24), the data collection system comprising:
a data collector (either the computer 110 or the diagnostic module 50, Fig.  2, 3, 4a-4e) communicatively coupled to a plurality of input channels (the channels for the various signals Fig. 4e, processed by the multi-channel A/D, col 9 lines 13-15), wherein at least two input channels are connected to a vibration detection facility (the set of accelerometers measuring vibration mounted on or in the , the vibration detection facility operationally coupled to a plurality of vibration components (motor vibration sources such as bearing failure, rotor problems, contamination from water or grit, holes in bearings, flat areas on bearings, broken or loose motor mounting, misalignment of motor shaft and load shaft, bent shafts, loose couplings, stator winding problems, fan problems, etc., col 15 lines 4-13)
a data storage (the memory 202 associated with processor 200 or the memory of the host computer 110, col 14 lines 15-21, or the memory associated with the diagnostic module 50, col. 14 lines 47-49) structured to store multiple vibration patterns in a library for the plurality of vibration components (the table 340 Fig. 7 storing the vibration data as a function of health states to provide a signature, col 14 lines 59 – col 15 line 3)
Discenzo is silent concerning: a data storage structured to accommodate vibration patterns that are gap-free and have a maximum resolvable frequency in excess of 40 kHz.
Iwatsubo teaches a vibration monitoring system that uses vibration to assess the remaining service life of a bearing in motors (Abstract).  The system records vibration spectra having a gap free frequency band from 1 kHz to 64 kHz [0025].  This information is then analyzed using a wavelet analysis [0028].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the frequency range taught by Iwatsubo in the analysis method of Discenzo with the expected benefit that the motor 
This method for improving the vibration detection of Discenzo was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Iwatsubo.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Discenzo and Iwatsubo to obtain the invention:
a data storage structured to accommodate vibration patterns that are gap-free and have a maximum resolvable frequency in excess of 40 kHz (Iwatsubo [0025]) ;
a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values comprising a representation of collected data corresponding to at least one of the plurality of input channels (the vibration measurement and analysis as shown in Fig. 4e);
an expert system analysis circuit (col 12 lines 1-7) structured to:
Discenzo and Iwatsubo are silent concerning, analyze at least the two input channels for one or more relative phase determinations;
Lofall teaches a vibration diagnostic data collector and analyzer employing an expert system (Abstract).  The analysis tools include analyzing vibration phase data (col 4 lines 39-43, col 17 lines 42-46).  The phase data includes phase matching between channels (col 16 lines 13-14) for analysis.  Additionally the display includes vector-based amplitude phase data (col 13 lines 36-37).  The analyzed channel phase 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the expert system including phase analysis as taught by Lofall in the combined teaching of Discenzo and Iwatsubo with the expected benefit of expanding the detection of vibrations indicating phase information indicating alarm conditions.
This method for improving the vibration analysis of Discenzo using the multiple channel phase analysis of Lofall was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Lofall.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Discenzo, Iwatsubo and Lofall to obtain the invention:
analyze at least the two input channels for one or more relative phase determinations (Lofall col 16 lines 13-14);
associate the one or more relative phase determinations with applicable vibration patterns (Lofall teaches the analyzed channel phase information between two sides of a coupling is then used to determine faults within the system, col 24 lines 17-30); and
 analyze the plurality of detection values to determine if a one of the plurality of vibration components has a recognized vibration pattern corresponding to a stored vibration pattern from the library of vibration patterns associated with the one or more relative phase determinations (Discenzo, using the signature analysis to determine the health of the motor, col 14 line 50 – col 15 line 13); and 
a response circuit structured to provide an alarm condition in response to the one of the plurality of vibration components having the recognized vibration pattern (Discenzo, once a fault is detected the operation may be modified col 22 lines 1-6).
Claim 2 (Currently Amended):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, wherein the expert system analysis circuit (Discenzo the expert system, col 12 line 1-16, replaces the neural network 224 for processing of the data analysis, col 11 lines 63-67),  utilizes a noise pattern analysis to further determine if the recognized vibration pattern from the plurality of vibration components matches the stored vibration pattern (Discenzo the expert system establishes the health of the system, col 12 lines 16-18, where the use of the stored vibration analysis uses table 340 containing patterns or signatures to determine the health of the motor, col 14 line 50 – col 15 line 3).
Claim 3 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, wherein the stored vibration pattern is characteristic of a machine performance category (Discenzo during operation health assessment signals are processed, col 3 lines 14-18).
Claim 4 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 3, wherein the machine performance category comprises at least one of a normal machine operation category, or an operational failure mode category (Discenzo during normal operation health assessment signals are processed to determine if the system is OK or if there is a health issue, col 3 lines 14-18).
Claim 5 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, further comprising a frequency evaluation circuit structured to detect a signal on one of the plurality of input channels at frequencies higher than a frequency at which a monitored one of the plurality of vibration components vibrates (Discenzo the data is sampled at a rate higher than the analyzed vibration frequencies since the use of the FFT can only produce frequencies below the sample rate col 13 lines 34-53, where the frequency analysis is used to determine the vibration pattern/signature col 14 line 50 – col 15 line 3).
Claim 7 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, wherein the expert system analysis circuit analyzes frequency components of the plurality of detection values in detecting the recognized vibration pattern from a first industrial machine (Discenzo the first industrial machine is the motor 30 Fig. 1, and the vibrational analysis is where the frequency analysis is used to determine the vibration pattern/signature col 14 line 50 – col 15 line 3).
Claim 11 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, wherein the data collector is one of a plurality data collectors comprising a self-organized swarm of data collectors (Discenzo the vibration sensors col 9 lines 44-62), wherein the self-organized swarm of data collectors organizes among themselves to optimize data collection based at least in part on vibration pattern analysis of the collected data (Discenzo the creation of the vibration pattern table 340 which is stored in memory, col 14 lines 54-56, this tale is arranged to be able to identify any of a number of faults col 15 lines 4-13).
Claim 12 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, wherein one of the plurality of input channels provides for a gap-free digital waveform from which the expert system analysis circuit analyzes the collected data (Discenzo the FFT waveform from the vibration analysis in FIG. 4e which is gap free and Iwatsubo teaches collecting the data in a single banc from 1kHz to 64 kHz [0021]).
Claim 14 (Currently Amended):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, wherein the plurality of vibration components each comprise at least one of: a motor (the motor Fig. 1).  Note that the other members of the group all contain motors and would be obvious to use the same teaching of Discenzo, e.g. a conveyor, a mixer, an agitator, a centrifugal pump, a positive displacement pump, or a fan.
Claim 15 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1, wherein the response circuit further utilizes industry-specific feedback to select an appropriate response to the alarm condition (Discenzo the controller generating a control signal in response to the health signal Abstract).
Claim 16 (Currently Amended):
Discenzo teaches a computer-implemented method for data collection in an industrial environment, the computer-implemented method comprising:
collecting data from a plurality of input channels communicatively coupled to a data collector (the channels for the various signals Fig. 4e, processed by the multi-channel A/D, col 9 lines 13-15, where the data collector is the computer 110 or the diagnostic module 50, Fig.  2, 3, 4a-4e), wherein at least one of the plurality of input channels is connected to a vibration detection facility (the set of accelerometers measuring vibration mounted on or in the motor, col 13 line 13-33), the vibration detection facility operationally coupled to a plurality of vibration components (motor vibration sources such as bearing failure, rotor problems, contamination from water or grit, holes in bearings, flat areas on bearings, broken or loose motor mounting, misalignment of motor shaft and load shaft, bent shafts, loose couplings, stator winding problems, fan problems, etc., col 15 lines 4-13);
storing a plurality of vibration patterns for the plurality of vibration components (the table 340 Fig. 7 storing the vibration data as a function of health states to provide a signature, col 14 lines 59 – col 15 line 3) in a data storage (the memory 202 associated with processor 200 or the memory of the host computer 110, col , the stored plurality of vibration patterns comprising a library of vibration patterns (e.g. table 340);
Discenzo is silent concerning: the stored plurality of vibration patterns comprising a library of vibration patterns including a set of vibration patterns that are gap-free and have a maximum resolvable frequency in excess of 40 kHz
Iwatsubo teaches a vibration monitoring system that uses vibration to assess the remaining service life of a bearing in motors (Abstract).  The system records vibration spectra having a gap free frequency band from 1 kHz to 64 kHz [0025].  This information is then analyzed using a wavelet analysis [0028].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the frequency range taught by Iwatsubo in the analysis method of Discenzo with the expected benefit that the motor vibration sources such as bearing failure would be detected (Discenzo col 15 lines 4-13).
This method for improving the vibration detection of Discenzo was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Iwatsubo.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Discenzo and Iwatsubo to obtain the invention:


the stored plurality of vibration patterns comprising a library of vibration patterns including a set of vibration patterns that are gap-free and have a maximum resolvable frequency in excess of 40 kHz
interpreting a plurality of detection values, each of the plurality of detection values comprising a representation of collected data corresponding to at least one of the plurality of input channels (Discenzo using the vibration measurements from the plurality of sensors, col 13 line 13-33, to perform the signature analysis to determine the health of the motor, col 14 line 50 – col 15 line 13);
operating an expert system (Discenzo col 12 lines 1-7) to analyze the plurality of detection values, and determining if one of the plurality of vibration components has a recognized vibration pattern corresponding to a stored vibration pattern from the library of vibration patterns (Discenzo using the signature analysis to determine the health of the motor, col 14 line 50 – col 15 line 13);
Discenzo is silent concerning, “operating the expert system to analyze a first and a second of the plurality of input channels for a relative phase determination from which the expert system analyzes the collected data”.
Lofall teaches a vibration diagnostic data collector and analyzer employing an expert system (Abstract).  The analysis tools include analyzing vibration phase data (col 4 lines 39-43, col 17 lines 42-46).  The phase data includes phase matching between channels (col 16 lines 13-14) for analysis.  Additionally the display includes vector-based amplitude phase data (col 13 lines 36-37).  The analyzed channel phase 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the expert system including phase analysis as taught by Lofall in the teaching of Discenzo with the expected benefit of expanding the detection of vibrations indicating phase information indicating alarm conditions.
This method for improving the vibration analysis of Discenzo using the multiple channel phase analysis of Lofall was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Lofall.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Discenzo and Lofall to obtain the invention:
operating the expert system to analyze a first and a second of the plurality of input channels for a relative phase determination from which the expert system analyzes the collected data
Claim 17 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 16 makes obvious the computer-implemented method of claim 16, further comprising operating the expert system to utilize a noise pattern analysis, and further determining if one of the plurality of vibration components has a recognized vibration pattern in response to the noise pattern analysis (Discenzo Table 340 contains the vibration/noise data and uses the pattern/signature to identify the health state of the motor, col 14 line 50 – col 15 line 3).
Claim 18 (Original):
The combined art of Discenzo, Iwatsubo and Lofall in claim 16 makes obvious the computer-implemented method of claim 16, further comprising detecting a signal on one of the plurality of input channels at a frequency higher than a frequency at which a monitored one of the plurality of vibration components vibrates (Discenzo the data is sampled at a rate higher than the analyzed vibration frequencies since the use of the FFT can only produce frequencies below the sample rate col 13 lines 34-53, where the frequency analysis is used to determine the vibration pattern/signature col 14 line 50 – col 15 line 3).
Claim 24 (New):
The combined art of Discenzo, Iwatsubo and Lofall in claim 16 makes obvious the computer-implemented method of claim 16, further comprising: providing an alarm condition in response to one of the plurality of vibration components having the recognized vibration pattern (Discenzo col 20 line 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Discenzo, and further in view of Iwatsubo, Lofall, and Sorensen of Analog Devices “Sigma-Delta Conversion for Motor Control”, 2015.
Claim 6 (Original):
Regarding claim 6, the combined art of Discenzo, Iwatsubo and Lofall make obvious in claim 1 the data collection system measuring inputs from a motor.
wherein the expert system analysis circuit includes at least one delta-sigma analog-to-digital converter that is configured to increase input oversampling rates.
Sorensen teaches the use of a sigma-delta A/D converter (Abstract) in a motor control system.  The sigma-delta A/D converter takes data at a very high sampling rate and then down converts the analyzed signal to the frequency range of interest (page 2 col 1 second paragraph.  Thus the taught system allows better measurement by producing signals of high quality (page 1 top of col 2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the sigma delta A/D in the collection of measurement signals used by the expert system of Discenzo with the expected benefit of obtaining higher quality frequency data.
This method for improving the monitoring system of Discenzo through the use of a was sigma delta A/D within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Sorensen.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Discenzo, Iwatsubo, Lofall and Sorensen to obtain the invention:
wherein the expert system analysis circuit (the expert system of Discenzo, col 12 lines 1-7) includes at least one delta-sigma analog-to-digital converter that is configured to increase input oversampling rates (the delta-sigma analog-to-digital converter of Sorensen).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo, and further in view of Iwatsubo, Lofall, and Allen et al., US 2010/0212422 (hereinafter Allen).
Claim 21 (New):
The combined art of Discenzo, Iwatsubo and Lofall in claim 1 makes obvious the data collection system of claim 1.
However Discenzo, Iwatsubo and Lofall are silent concerning wherein the one or more relative phase determination are based at least in part on a trigger channel associated with a rotating marker.
Allen teaches a system for analyzing vibration of a rotating motor rotor (Abstract).  The system is designed to use a trigger to produce a once per revolution signal [0016].  The system uses a capacitance probe to create the once per revolution signal to the controller [0031].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to use the trigger signal of Allen in the vibration analysis of Discenzo, Iwatsubo and Lofall with the benefit that the trigger produces a reference signal with which the phases of the vibration sensors can be aligned for analysis.
This method for improving the combined art of Discenzo, Iwatsubo and Lofall using the timing trigger was within the ordinary ability of one of ordinary skill in the art before the effective filing date of the claimed invention based on the teachings of Allen.

wherein the one or more relative phase determination are based at least in part on a trigger channel associated with a rotating marker.
Claim 22 (New):
The combined art of Discenzo, Iwatsubo, Lofall and Allen in claim 21 makes obvious the data collection system of claim 21, wherein the one or more relative phase determinations are based at least in part on the trigger channel being connected to a timing pulse.
The system uses a capacitance probe to create the once per revolution signal to the controller (Allen [0031]).

Allowable Subject Matter
Claims 8-10 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding the prior art for claims 8-10, the limitation “wherein the library of vibration patterns is available to a vibration pattern marketplace, where users associated with a plurality of industrial environments are provided access to the vibration pattern marketplace” is novel.  Although manufacturers often provide free specifications for their equipment and these may contain vibration patterns, they do not constitute the definition of a vibration pattern marketplace, e.g. the arena of competitive or commercial dealings; the world of trade where the vibration patterns themselves are the item being traded.
Claims 19 and 20 are allowed.
Regarding the prior art for claims 19, 20 and 23, the limitation, “gap-free vibration pattern that is characteristic of a machine performance category and whose durations is in excess of 60 seconds” is novel.  The measurement of vibrations in the range of 1 kHz and above collect over a thousand cycles in a second.  Also for rotating equipment the rotations typically are much faster than 1 rpm, so a full revolution of data is less than a minute.  Thus there is no teaching of the vibration analysis for rotation equipment as taught by the applied prior art that expressly teaches recording signals that are gap free for a duration over 60 seconds.

Response to Arguments
Regareding the Remarks page 9 and 10, the new limitation concerning the gap free frequency in excess of 40kHz is addressed by the new prior art of Iwatsubo.
Regarding the Remarks page 12 concerning the use of a vibration pattern marketplace, the examiner agrees with the applicant’s argument, and claims 8-10 are accordingly objected to allow.
Regarding the Remarks page 14 concerning the new limitation of, the gap free vibration pattern with a duration in excess of 60 seconds, is novel and thus claims 19 and 20 are allowed.  Further claim 23 is objected to allow for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857